

EXHIBIT 10.8



SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF GLOBAL RESTRICTED STOCK UNIT AWARD
GRANT ID NUMBER: ____________




Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Global Restricted Stock Unit Award (the “Notice”).
Name:    
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the Global Restricted Stock Unit Award Agreement, including any
appendix to the Global Restricted Stock Unit Award Agreement for Participant’s
country (the “Appendix”) (the Restricted Stock Unit Award Agreement and the
Appendix are collectively referred to as the “Agreement”).
Number of RSUs:    
Date of Grant:    
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:

[ServiceNow to insert vesting schedule]
By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration and that nothing in this Notice, the Agreement or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
RSUs pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company or Parent or Subsidiary.
Participant also understands that this Notice is subject to the terms and
conditions of both the Agreement and the Plan, both of which are incorporated
herein by reference. Participant has read both the Agreement and the Plan. By
accepting this RSU, Participant consents to the electronic delivery as set forth
in the Agreement.






--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Global Restricted Stock Unit Award Agreement (the “Agreement”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Global Restricted
Stock Unit Award (the “Notice”) and this Agreement, including any appendix to
this Agreement for Participant’s country (the “Appendix”).


1.Settlement. The RSUs shall be settled on or as soon as administratively
practicable following each vest date under the vesting schedule set forth in the
Notice (and in no event later than 2 1/2 months following the end of the year in
which such vest date occurs), provided that Participant continues to provide
services to the Company or any Subsidiary or Affiliate through such vest date.
Settlement of RSUs shall be in Shares.


2.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.


3.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to Participant.


4.Non-Transferability of RSUs. RSUs may not be transferred in any manner other
than by will or by the laws of descent or distribution or court order or unless
otherwise permitted by the Committee on a case-by-case basis.


5.Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.


6.Withholding Taxes. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any.
Participant further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSU, including, but not limited to,
the grant, vesting or settlement of the RSU and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSU to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.




Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;







--------------------------------------------------------------------------------




(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSU either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization);

 
(iii)
withholding in Shares to be issued upon settlement of the RSU, provided the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts; or



(iv)
any other arrangement approved by the Committee.



However, if Participant is subject to Section 16 of the Exchange Act and there
is an obligation to withhold Tax-Related Items, then the Company will withhold
in Shares pursuant to (iii) or (iv) above, unless the use of such withholding
method has problematic and/or materially adverse accounting consequences, in
which case, the obligation for Tax-Related Items may be satisfied pursuant to
(i).


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested RSU, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
Tax-Related Items withholding.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.


7.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.


8.Appendix. Notwithstanding any provisions in this Agreement, the RSUs grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to another country, the special terms and conditions for such country will apply
to Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.


9.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


10.Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement (including the Appendix) and
the provisions of the Plan. Participant: (i) acknowledges receipt of a copy of
the Plan and the Plan prospectus, (ii) represents that Participant has carefully
read and is familiar with their provisions, and (iii) hereby accepts the RSUs
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice.






--------------------------------------------------------------------------------




11.Entire Agreement; Enforcement of Rights. This Agreement (including the
Appendix), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.


12.Conditions to Issuance; Compliance with Laws and Regulations. The issuance of
Shares and any restriction on the sale of Shares will be subject to and
conditioned upon compliance by the Company and Participant with all applicable
state, federal and foreign laws and regulations, with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Shares may be listed or quoted at the time of such issuance or
transfer and with any exchange control restrictions. Further, notwithstanding
any other provision of this Agreement, the Company shall not be required to
issue Shares following the lapse of any such reasonable period of time following
the vest date as the Company may from time to time establish for reasons of
administrative convenience in accordance with Section 409A of the Code.


13.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable, the parties agree to renegotiate such provision in
good faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms. This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Jose, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.


14.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.
    
By Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement
(including the Appendix). Participant has reviewed the Plan, the Notice and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of this RSU, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, the Appendix, this Agreement,
the Plan, account statements, Plan prospectuses required by the U.S. Securities
and Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.








--------------------------------------------------------------------------------




APPENDIX
SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Terms and Conditions


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to a Participant who resides outside the United
States or who is otherwise subject to the laws of a country other than the
United States. In general, the terms and conditions in this Appendix supplement
the provisions of the Agreement, unless otherwise indicated herein. Certain
capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Agreement.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that Participant receives Shares or sells Shares acquired under
the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the information contained herein may not be
applicable in the same manner to Participant. In addition, the Company shall, in
its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to Participant under these circumstances.


ALL PARTICIPANTS OUTSIDE THE U.S.


Terms and Conditions


1.Nature of Grant. In accepting the grant, Participant acknowledges, understands
and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;


(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;


(d)the RSUs grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
services contract with the Company, the Employer or any Parent or Subsidiary;






--------------------------------------------------------------------------------




(e)Participant is voluntarily participating in the Plan;


(f)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which is
outside the scope of Participant’s employment or service contract, if any


(g)the RSU and the Shares subject to the RSUs, and the income and value of same,
are not intended to replace any pension rights or compensation;


(h)the RSU and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for any purpose, including of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, leave-related payments,
pension, retirement or welfare benefits or similar mandatory payments;


(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the shares of the Company;


(k)unless otherwise agreed with the Company, the RSUs and any Shares acquired
thereunder, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Subsidiary; and


(l)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement; and


(m)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of my
employment agreement, if any), and in consideration of the grant of the RSUs to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company, any of its Subsidiaries
or the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


2.Data Privacy Information and Consent.


The Company is located at 2225 Lawson Lane, Santa Clara, California 95054 U.S.A.
and grants RSUs to Employees of the Company and its Subsidiaries and affiliates,
at its sole discretion. If Participant would like to participate in the Plan, he
or she should review the following information about the Company’s data
processing practices and declare his or her consent.


(a)Data Collection and Usage. The Company collects, processes and uses personal
data of Employees, including name, home address, email address and telephone
number, date of birth, social insurance, passport or other identification
number, salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all RSUs canceled, vested, or outstanding in
Participant’s favor, which the Company receives from Participant or the
Employer. If the Company offers Participant a grant of RSUs under the Plan, then
the Company




--------------------------------------------------------------------------------




will collect his or her personal data for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s legal basis for
the processing of Participant’s personal data will be his or her consent.


(b)Stock Plan Administration Service Providers. The Company transfers Employee
data to Fidelity Brokerage Services LLC or its affiliates (“Fidelity”) an
independent service provider based in the United States which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share
Participant’s data with another company that serves in a similar manner. The
Company’s service provider will open an account for Participant to receive and
trade Shares. Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. If Participant is outside the United States, he or she
should note that his or her country has enacted data privacy laws that are
different from the United States. For example, the European Commission has
issued a limited adequacy finding with respect to the United States that applies
only to the extent companies register for the EU-U.S. Privacy Shield program,
which is open to companies subject to Federal Trade Commission jurisdiction and
which the Company does participate in with respect to Employee data. The
Company’s legal basis for the transfer of Participant’s personal data is his or
her consent.


(d)Data Retention. The Company will use Participant’s personal data only as long
as is necessary to implement, administer and manage his or her participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs
Participant’s personal data, the Company will remove it from it from its
systems. The Company may keep data longer to satisfy legal or regulatory
obligations, and the Company’s legal basis would be compliance with the relevant
laws or regulations.


(e)Data Subject Rights. Participant has a number of rights under data privacy
laws in his or her country. Depending on where Participant is based, his or her
rights may include the right to (a) request access or copies of personal data
the Company’s processes, (b) rectification of incorrect data, (c) deletion of
data, (d) restrictions on processing, (e) portability of data, (f) lodge
complaints with competent authorities in his or her country, and/or (g) a list
with the names and addresses of any potential recipients of his or her personal
data. To receive clarification regarding Participant’s rights or to exercise his
or her rights please contact Stock Plan Administration.


If Participant agrees with the data processing practices as described in this
notice, he or she should declare his or her consent by accepting this Agreement
on the Fidelity award acceptance page.


3.Language. Participant acknowledges that he or she is proficient in the English
language, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Agreement. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


4.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Shares are listed and in applicable jurisdictions, including
Participant’s country and the designated broker’s country, which may affect
Participant's ability to accept, acquire, sell or otherwise dispose of the
Shares, rights to the Shares (i.e., RSUs) or rights linked to the value of the
Shares under the Plan during such times as Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders Participant placed before he or
she possessed inside information. Furthermore, Participant could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws




--------------------------------------------------------------------------------




or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is Participant's responsibility to comply with any
applicable restrictions and is encouraged to speak to his or her personal legal
advisor for further details regarding any applicable insider-trading and/or
market-abuse laws in his or her country.


5.Foreign Asset/Account Reporting. Participant’s country of residence may have
certain foreign asset and/or account reporting requirements which may affect his
or her ability to acquire or hold RSUs under the Plan or cash received from
participating in the Plan (including sales proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such amounts, assets or transactions to
the tax or other authorities in his or her country. Participant also may be
required to repatriate sale proceeds or other funds received as a result of his
or her participation in the Plan to his or her country through a designated bank
or broker and/or within a certain time after receipt. In addition, Participant
may be subject to tax payment and/or reporting obligations in connection with
any income realized under the Plan and/or from the sale of Shares. Participant
acknowledges that he or she is responsible for ensuring compliance with such
regulations and should speak with her or her personal legal and tax advisors, as
applicable, regarding this matter.




AUSTRALIA


Notifications


Securities Law Information. If Participant acquires Shares under the Plan upon
the vesting of the RSUs and subsequently offers the Shares for sale to a person
or entity resident in Australia, such an offer may be subject to disclosure
requirements under Australian law, and Participant should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.


Australian Offer Document. The RSUs are granted pursuant to the Australian Offer
Document. Participation in the Plan and the RSUs granted under the Plan are
subject to the terms and conditions stated in the Australian Offer Document, in
addition to the Plan, the Agreement and this Appendix. The Plan is intended to
comply with the provisions of the Australian Corporations Act 2001, ASIC
Regulatory Guide 49 and ASIC Instrument 13-0821, signed on 27 June 2013 and
gazetted on 2 July 2013.


Exchange Control Information. If Participant is an Australian resident, exchange
control reporting is required for cash transactions exceeding A$10,000 and
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on Participant’s behalf. If there is
no Australian bank involved in the transfer, Participant will be required to
file the report.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the RSUs granted under the Plan, such that the RSUs are intended to
be subject to deferred taxation.


AUSTRIA
Notifications


Foreign Asset/Account Reporting Information. If Participant holds Shares
acquired under the Plan outside Austria, Participant may be required to submit a
report to the Austrian National Bank. An exemption applies if the value of the
Shares as of any given quarter does not exceed €30,000,000 or if the value of
the Shares in any given year as of December 31 does not exceed €5,000,000. If
the former threshold is exceeded, quarterly obligations are imposed, whereas if
the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
March 31 of the following year.
A separate reporting requirement applies when Participant sells Shares acquired
under the Plan or receives a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside Austria. If the
transaction volume of all accounts abroad exceeds €10,000,000, the movements and
balances of all accounts must be reported




--------------------------------------------------------------------------------




monthly, as of the last day of the month, on or before the 15th day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).


BELGIUM


Notifications


Foreign Asset/Account Reporting Information. If Participant is a Belgian
resident, he or she is required to report any bank or securities accounts,
including an account in which Shares are held, opened outside Belgium in his or
her annual tax return. In a separate report certain details regarding such
foreign accounts (including the account number, bank name and country in which
such account was opened) must be provided to the Central Contact Point of the
National Bank of Belgium. The forms to complete this report report, as well as
additional information on how to complete the forms are available on the website
of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales /
Centrales des crédits caption.


Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will apply when Shares
acquired under the Plan are sold. Participant should consult with his or her tax
or financial advisor for additional details on his or her obligations with
respect to the stock exchange tax.


BRAZIL


Terms and Conditions


Compliance with Law. By accepting the RSUs, Participant acknowledges that
Participant agrees to comply with applicable Brazilian laws and to report and
pay any and all applicable taxes associated with participation in the Plan,
including the vesting of the RSUs and the sale of Shares acquired under the
Plan.


Labor Law Acknowledgment. By participating in the Plan, Participant acknowledges
that (i) Participant is making an investment decision, (ii) Shares will be
issued to Participant only if the vesting conditions are met and any necessary
services are rendered by Participant over the applicable vesting period, and
(iii) the value of the underlying Shares is not fixed and may increase or
decrease without compensation to Participant.


Notifications


Foreign Asset/Account Reporting Information. If Participant is resident or
domiciled in Brazil, Participant will be required to submit an annual
declaration of assets and rights held outside Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. Assets and rights that must be reported include any Shares acquired
under the Plan.   Foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement. It is
Participant’s responsibility to comply with this reporting obligation and
Participant should consult his or her personal advisor in this regard.


Tax on Financial Transactions (“IOF”). Cross-border financial transactions
related to the RSUs may be subject to the IOF (tax on financial transactions).
Participant understands that he or she should consult with his or her personal
tax advisor for additional details.


CANADA




--------------------------------------------------------------------------------






Terms and Conditions


Vesting/Termination. This provision replaces Section 5 in the Agreement:


For purposes of the RSUs and except as expressly required by applicable
legislation, Participant’s right to vest in the RSUs shall terminate effective
as of the earlier of (a) the Termination Date, (b) the date upon which
Participant receives a notice of Termination, or (c) the last day on which
Participant provides active services to the Employer. The Committee shall have
sole discretion to determine whether such Termination has occurred and the
effective date of such Termination (including whether Participant may still be
considered actively employed or actively providing services while on an approved
leave of absence).


The following terms and conditions will apply if Participant is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. The following provision supplements Section 2 of this Appendix:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent or Subsidiary and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and any Parent or Subsidiary to
record such information and to keep such information in Participant’s employee
file.


Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed on the
New York Stock Exchange.


Foreign Asset/Account Reporting Information. Participant may be required to
report any foreign specified property on form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign specified property exceeds
C$100,000 at any time in the year. Thus, Shares and RSUs must be reported -
generally at nil cost - if the C$100,000 cost threshold is exceeded because of
other foreign specified property held by Participant. When the Shares are
acquired, their cost is generally the adjusted cost base (“ACB”) of the Shares.
The ACB ordinarily would equal the fair market value of the Shares at the time
of acquisition but if Participant owns Shares (e.g., acquired under other
circumstances or at another time), this ACB may have to be averaged with the ACB
of other Shares. The form T1135 generally must be filed by April 30 of the
following year. Canadian residents should consult with a personal advisor to
ensure compliance with the applicable reporting requirements.


DENMARK


Terms and Conditions


Danish Stock Option Act. In accepting the RSUs, Participant acknowledges that he
or she has received an Employer Statement translated into Danish, which is being
provided to comply with the Danish Stock Option Act. To the extent




--------------------------------------------------------------------------------




more favorable to Participant and required to comply with the Danish Stock
Option Act, the terms set forth in the Employer Statement will apply to
Participant’s participation in the Plan.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 7 in the Agreement:


In accepting the RSU, Participant acknowledges that he or she understands and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.


Notifications


Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank.  If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account.  For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Participant must sign the Declaration V and the bank/broker
may sign the Declaration V. By signing the Declaration V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety-deposit account. In the event that the
applicable broker or bank with which the safety-deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Shares acquired at exercise and held in such account to
the Danish Tax Administration as part of Participant’s annual income tax
return.  By signing the Declaration V, Participant at the same time authorizes
the Danish Tax Administration to examine the account.  A sample of the
Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, Participant must also file a Declaration K (Erklaering K)
with the Danish Tax Administration.  Both Participant and the bank/broker must
sign the Declaration K.  By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account.  In the event that the applicable
financial institution (broker or bank) with which the account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or cash outside Denmark, Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. Please note that these obligations
are separate from and in addition to the obligations described above.


FINLAND


There are no country-specific provisions.






--------------------------------------------------------------------------------




FRANCE


Terms and Conditions


Consent to Receive Information in English. By accepting the RSUs, Participant
confirms having read and understood the documents relating to this grant
(the Plan, the Agreement, the Notice and this Appendix) which were provided in
English language. Participant accepts the terms of those documents accordingly.


Consentement pour recevoir les informations en langue anglaise. En acceptant
l’attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette attribution (le Plan, le Contrat, l’Avis et cette Annexe) qui
ont été communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.


Notifications


Exchange Control Information. Participant must declare to the customs and excise
authorities any cash or securities he or she imports or exports without the use
of a financial institution when the value of the cash or securities is equal to
or exceeds €10,000. With respect to any foreign account balances exceeding
€1,000,000, Participant must report any transactions carried out on those
accounts to the Bank of France on a monthly basis.


Foreign Asset/Account Reporting Information. Participant may hold Shares
acquired under the Plan outside of France provided he or she declares all
foreign bank and brokerage accounts (including accounts opened or closed during
the tax year) in Participant’s income tax return. Failure to comply could
trigger significant penalties.


Tax Information. The RSUs are not intended to qualify for specific tax and
social insurance treatment in France under Section L. 225-177 to L. 225-186-1.


GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the sale of securities must be reported monthly to the German
Federal Bank (Bundesbank). In case of payments in connection with securities
(including proceeds realized upon the sale of Shares), the report must be made
by the 5th day of the month following the month in which the payment was
received. The report must be filed electronically. The form of report
(Allgemeine Meldeportal Statistik) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. Participant is
responsible for obtaining the appropriate form from the bank and complying with
the applicable reporting obligations.


HONG KONG


Terms & Conditions


Restriction on Sale of Shares. Shares received pursuant to the RSUs are accepted
as a personal investment. To facilitate compliance with securities laws in Hong
Kong, Participant agrees not to sell the Shares issued in settlement of the RSUs
within six (6) months of the Date of Grant.


Notifications


Securities Law Notice: WARNING. The contents of the Plan, the Agreement and this
Appendix have not been reviewed by any regulatory authority in Hong Kong.
Participant should exercise caution in relation to the offer. If Participant is
in any doubt about any of the contents of the Plan, the Agreement, or other
incidental communication materials, Participant should obtain independent
professional advice. The RSUs and the Shares to be issued pursuant to vesting of
RSUs do not constitute a public offer of securities and are available only for
Employees of the Company or any of




--------------------------------------------------------------------------------




its Subsidiaries participating in the Plan. The Plan, the Agreement, this
Appendix and any other incidental communication materials distributed in
connection with the RSUs (i) have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under applicable securities legislation in Hong Kong and (ii) are intended only
for the personal use of each eligible Employee of the Company or its
Subsidiaries and may not be distributed to any other person.


Nature of Scheme. Participant acknowledges that the Company specifically intends
that the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). Notwithstanding the
foregoing, if the Plan is deemed to constitute an occupational retirement scheme
for purposes of ORSO, the RSUs granted shall be void.


INDIA


Notifications


Exchange Control Information. Due to exchange control restrictions in India,
Participant understands that he or she is required to repatriate any proceeds
from the sale of Shares acquired under the Plan to India and convert the
proceeds into local currency within such time as prescribed under applicable
Indian exchange control laws, as may be amended from time to time. Participant
must obtain a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the funds and must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
Shares acquired under the Plan) in their annual tax returns. It is Participant’s
responsibility to comply with this reporting obligation and Participant should
consult his or her personal advisor in this regard.




IRELAND


There are no country-specific provisions.


ISRAEL


Terms and Conditions


The following provisions apply to Participants who are in Israel on the Date of
Grant.


Trustee Arrangement. Participant hereby agrees that the RSUs, as shall be
granted to him or her by the Company under the Israeli Subplan to the Plan,
shall be allocated under the provisions of the track referred to as the “Capital
Gains Track,” according to Section 102(b)(2) and 102(b)(3) of the Israeli Income
Tax Ordinance and shall be held by the trustee (the “Trustee”) for the periods
stated in Section 102 (the “Holding Period”).


Participant hereby declares that:


1.
Participant understands the provisions of Section 102 and the applicable tax
track of this grant of RSUs.



2.
Subject to the provisions of Section 102, Participant hereby confirms that
Participant shall not sell and/or transfer the RSUs, or any Shares or additional
rights associated with the RSUs, before the end of the Holding Period. In the
event that Participant elects to sell or release the Shares or additional
rights, as the case may be, prior to the expiration of the Holding Period, the
sanctions under Section 102 shall apply to and shall be borne solely by
Participant.





--------------------------------------------------------------------------------






3.
Participant understands that this grant of RSUs is conditioned upon the receipt
of all required approvals from Israeli tax authorities.



4.
Participant agrees to be bound by the provisions of the trust agreement with the
Trustee.



5.
Participant hereby confirms that he or she has: (i) read and understands this
Agreement; (ii) received all the clarifications and explanations that he or she
has requested; and (iii) had the opportunity to consult with his or her advisers
before accepting this Agreement.



Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award Confirmation Letter (“Confirmation Letter”) in connection
with grants made under the Israeli Subplan to the Plan, Participant must print,
sign and deliver the signed copy of the attached Confirmation Letter within 45
days to the Trustee at the following address and the attention of: Vicky Harman,
Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan,
52520 Israel. If the Trustee does not receive the signed Confirmation Letter
within 45 days, the RSUs shall not qualify for preferential tax treatment.


The following provisions apply to Participants who transfer into Israel after
the Date of Grant.


Settlement. The following provision replaces Section 1 of the Agreement.


Settlement of RSUs shall be made within 30 days following the applicable date of
vesting under the vesting schedule set forth in the Notice. Participant will be
subject to an immediate forced sale restriction, pursuant to which all Shares
acquired at vesting will be immediately sold and Participant will receive the
sale proceeds less Tax-Related Items and applicable broker fees and commissions.
Participant will not be entitled to hold any Shares acquired at vesting.


ITALY


Terms and Conditions


Plan Document Acknowledgement. Participant acknowledges that by accepting the
RSUs, Participant has been given access to the Plan document, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. Further, Participant specifically and
expressly approves the following clauses of the Agreement: (i) Section 1 -
Settlement; (ii) Section 6 - Withholding Taxes; (iii) Section 11 - Entire
Agreement; Enforcement of Rights; (iv) Section 13 - Governing Law; Severability;
and (v) Section 1 - Nature of Grant and Section 2 - Data Privacy Information and
Consent of this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad or foreign financial assets
(such as cash and Shares) that may generate income taxable in Italy are required
to report these assets on their annual tax returns (UNICO Form, RW Schedule) for
the year during which the assets are held, or on a special form if no tax return
is due, irrespective of their value. These reporting obligations will also apply
to Italian residents who are the beneficial owners of foreign financial assets
under Italian money laundering provisions.
Tax on Foreign Financial Assets. The value of any Shares (and certain other
foreign assets) Participant holds outside Italy will be subject to a foreign
financial assets tax. The taxable amount is equal to the fair market value of
the Shares on December 31 or on the last day the Shares were held (in such case,
or when the Shares are acquired during the course of the year, the tax is levied
in proportion to the number of days the Shares were held over the calendar
year). No foreign financial assets tax will arise if the value of the foreign
assets held abroad does not exceed €6,000. If Participant is subject to this
foreign financial assets tax, Participant will need to report the value of
Participant’s financial assets held abroad in Form RM of Participant’s annual
tax return. Participant should contact Participant’s personal tax advisor for
additional information about the foreign financial assets tax.




--------------------------------------------------------------------------------






JAPAN
Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside Japan as of December 31 (including Shares
acquired under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50,000,000. Such report will be due by March 15 each year.
Participant should consult with Participant’s personal tax advisor to determine
if the reporting obligation applies to Participant’s personal situation.


MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement Section 1
of this Appendix:


Modification. By accepting the RSUs, Participant understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Policy Statement. The grant of RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with registered offices at 2225 Lawson Lane, Santa Clara, CA 95054,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis, nor does
it establish any rights between Participant and the Employer.


Plan Document Acknowledgment. By accepting the RSUs, Participant acknowledges
that Participant has received a copy of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.


In addition, by accepting the Agreement, Participant further acknowledges that
Participant has read and specifically and expressly approved the terms and
conditions in Section 1 of this Appendix, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Parent or Subsidiary are not responsible
for any decrease in the value of the Shares underlying the RSUs.


Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of Participant’s participation in the Plan and therefore
grants a full and broad release to the Employer, the Company and any Parent or
Subsidiary with respect to any claim that may arise under the Plan.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Sección 1 al Apéndice:
Modificación. Al aceptar las Unidades de Acciones Restringidas, el Empleado
entiende y acuerda que cualquier modificación al Plan o al Contrato o su
terminación no constituirá un cambio o perjuicio a los términos y condiciones de
empleo.




--------------------------------------------------------------------------------




Declaración de Política. El otorgamiento de Unidades de Acciones Restringidas
que la Compañía está haciendo de conformidad con el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin responsabilidad
alguna.
La Compañía, con oficinas registradas ubicadas en 2225 Lawson Lane, Santa Clara,
CA 95054, EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, establecer una relación de trabajo entre el Empleado y la Compañía, ya
que el Empleado está participa en el Plan de una base totalmente comercial, y
tampoco establece ningún derecho entre el Empleado y el Patrón.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciones Restringidas, el Empleado reconoce que el Empleado ha
recibido copias del Plan, ha revisado el Plan y el Contrato en su totalidad y
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato.
Adicionalmente, mediante la firma del Contrato, el Empleado reconoce que el
Empleado ha leído y específica y expresamente ha aprobado los términos y
condiciones del Sección 1 del Apéndice, en el que claramente se ha descrito y
establecido que: (i) la participación en el Plan no constituye un derecho
adquirido; (ii) el Plan y la participación en el Plan es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía y cualquier empresa Matriz, Subsidiaria o
afiliada no son responsables por cualquier disminución en el valor de las
Acciones subyacentes a las Unidades de Acciones Restringidas.
Finalmente, el Empleado de acuerdo en que el Empleado no se reserva ninguna
acción o derecho para interponer cualquier demanda o reclamación en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de su
participación en el Plan y, por lo tanto, otorga finiquito al Patrón, la
Compañía y cualquier empresa Matriz, Subsidiaria o afiliada con respecto a
cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NETHERLANDS


Notifications


Labor Law Acknowledgment. By participating in the Plan, Participant acknowledges
that the RSUs and Shares issued upon vesting are intended as an incentive for
Participant to remain employed with the Employer and are not intended as
remuneration for labor performed.


NEW ZEALAND


Notifications
Securities Law Information. Warning: This is an offer of rights to receive
Shares underlying the RSUs to give Participant a stake in the ownership of the
Company. Participant may receive a return if dividends are paid on the Shares.
If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors and holders of preferred shares have been
paid. Participant may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result,
Participant may not be given all the information usually required. Participant
will also have fewer other legal protections for this investment.
Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself.
The Shares are quoted or approved for trading on the New York Stock Exchange.
This means that, if Participant vests in RSUs and Shares are issued to
Participant, Participant can sell his or her investment on the New York Stock
Exchange




--------------------------------------------------------------------------------




if there are buyers for it. If Participant sells his or her investment, the
price he or she receives may vary depending on factors such as the financial
condition of the Company. Participant may receive less than the full amount that
he or she paid for it, if anything.
For information on risk factors impacting the Company’s business that may affect
the value of the Shares, Participant should refer to the risk factors discussion
in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://www.servicenow.com/company/investor-relations.html.
As noted above, Participant should carefully read the materials provided before
making a decision whether to participate in the Plan. Participant is also
encouraged to contact his or her tax advisor for specific information concerning
Participant’s personal tax situation with regard to Plan participation.


NORWAY


There are no country-specific provisions.


PORTUGAL
Terms and Conditions


Language Consent: Participant hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepts and
agrees with the terms and conditions established in the Plan and the Agreement.


Conhecimento da Lingua. Participante pelo presente declara, expressamente, que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e totalmente
aceita e concorda com os termos e condições estabelecidas no Plano e no Acordo.


Notifications


Exchange Control Information. If Participant holds Shares upon vesting of the
RSUs, the acquisition of Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on Participant’s behalf. If the Shares are not deposited with
a commercial bank or financial intermediary in Portugal, Participant is
responsible for submitting the report to the Banco de Portugal.


SINGAPORE


Terms and Conditions


Restriction on Sale of Shares. To the extent the RSUs vests within six (6)
months of the Date of Grant, Participant may not dispose of the Shares acquired
pursuant to the vesting of the RSUs, or otherwise offer the Shares to the
public, prior to the six-month anniversary of the Date of Grant, unless such
sale or offer is made pursuant to one or more exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant to, and in accordance with
the conditions of, any other applicable provision(s) of the SFA.


Notifications


Securities Law Information. The RSUs are being granted pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA, on which basis
it is exempt from the prospectus and registration requirements under the SFA,
and is not made with a view to the RSUs or the underlying Shares being
subsequently offered for sale to any




--------------------------------------------------------------------------------




other party. The Plan has not been, and will not be, lodged or registered as a
prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Obligation. If Participant is
a Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of the Company’s Singapore Parent or Subsidiary, Participant is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Company’s Singapore Parent or
Subsidiary in writing when Participant receives an interest (e.g., unvested
RSUs, Shares, etc.) in the Company or any Parent or Subsidiary within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously disclosed interest (e.g., when Shares acquired at vesting are sold),
or (iii) becoming a CEO, director, associate director or shadow director.


SOUTH AFRICA


Terms and Conditions


Withholding Taxes. The following provision supplements Section 6 of the
Agreement:
By accepting the RSUs, Participant agrees that, immediately upon vesting and
settlement of the RSUs, Participant will notify the Employer of the amount of
any gain realized. If Participant fails to advise the Employer of the gain
realized upon vesting and settlement, Participant may be liable for a fine.
Participant will be solely responsible for paying any difference between the
actual tax liability and the amount withheld by the Employer.


Notifications


Exchange Control Information. To participate in the Plan, Participant must
comply with exchange control regulations and rulings in South Africa. Because
the exchange control regulations are subject to change, Participant should
consult Participant’s personal legal advisor prior to vesting and settlement of
the RSUs to ensure compliance with current regulations. Participant is
responsible for ensuring compliance with all exchange control laws in South
Africa.


Securities Law Information. The grant of RSUs and the Shares issued pursuant to
the vesting of RSUs are considered a small offering under Section 96 of the
South Africa Companies Act, 2008 (Act No. 71 of 2008).
SPAIN


Terms and Conditions
Termination and Nature of Grant. This provision supplements Section 5 the
Agreement and Section 1 of this Appendix:
In accepting the RSUs, Participant consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
Participant understands and agrees that, as a condition of the grant of the
RSUs, Termination for any reason (including the reasons listed below) will
automatically result in the loss of the RSUs that may have been granted to
Participant and that have not vested as of Participant’s Termination Date.
In particular, Participant understands and agrees that any unvested RSUs as of
the Termination Date will be forfeited without entitlement to the underlying
Shares or to any amount of indemnification in the event of a Termination by
reason of, but not limited to, resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a “despido improcedente”), individual or
collective dismissal on objective grounds, whether adjudged or recognized to be
with or without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer and under Article 10.3 of the Royal Decree 1382/1985. Participant
acknowledges that he or she has read and specifically accept the conditions
referred to in Section 5 and 7 of the Agreement.




--------------------------------------------------------------------------------




Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees or service providers of the Company or a Parent or Subsidiary
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Parent or Subsidiary on an ongoing basis
other than as set forth in this Agreement. Consequently, Participant understands
that the RSUs are granted on the assumption and condition that the RSUs and any
Shares issued upon vesting of the RSUs are not part of any employment or service
contract (either with the Company or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, Participant understands
that the RSUs would not be granted to Participant but for the assumptions and
conditions referred to herein; thus, Participant acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then the grant of the RSUs and any right
to the RSUs shall be null and void.
Notifications
Securities Law Information. The grant of RSUs and the Shares issued pursuant to
the vesting of RSUs are considered a private placement outside the scope of
Spanish laws on public offerings and issuances of securities. The Plan and the
Agreement, including this Appendix, have not been nor will they be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares acquired or sold during (or held as of December 31 of) the prior year;
however, if the value of the Shares purchased under the Plan or the amount of
the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the purchase or sale, as applicable.
Foreign Asset/Account Reporting Information.  To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., Shares, cash, and so
on) as of December 31 each year, Participant is required to report information
on such assets on his or her tax return for such year. After such assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported assets increases by more than
€20,000 or if the ownership of the asset is transferred or relinquished during
the year. The reporting must be completed by March 31. Failure to comply with
this reporting requirement may result in penalties. Accordingly, Participant
should consult with his or her personal tax and legal advisors to ensure that
Participant is properly complying with his or her reporting obligations.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), as well as
the securities held in such accounts if the value of the transactions for all
such accounts during the relevant year or the balances in such accounts as of
December 31st of the relevant year exceeds €1,000,000.


SWEDEN


There are no country-specific provisions.




SWITZERLAND


Notifications


Securities Law Information. The grant of RSUs is a private offering in
Switzerland; therefore, it is not subject to registration. Neither this document
nor any other materials relating to the RSUs or the Plan (i) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed or otherwise made publicly
available in Switzerland, or (iii) have been or will be filed with, approved or
supervised by any Swiss regulatory authority, including the Swiss Financial
Market Supervisory Authority (“FINMA”).




--------------------------------------------------------------------------------








TURKEY
Notifications


Securities Law Information. Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the New York Stock Exchange, which is located outside Turkey, under
the ticker symbol “NOW” and the Shares may be sold through this exchange.


Exchange Control Information. Participant will likely be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan and may also need to engage a Turkish financial intermediary with
respect to the acquisition of such Shares, although this is less certain. As
Participant is solely responsible for complying with the financial intermediary
requirements and their application to participation in the Plan is uncertain,
Participant should consult his or her personal legal advisor for further
information regarding these requirements to ensure compliance.




UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement shall be made to Consultants or Directors resident
in the United Kingdom.


Responsibility for Taxes. The following provisions supplement Section 6 of the
Agreement:


Without limitation to Section 6 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or, if different,
the Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). Participant also agrees to indemnify
and keep indemnified the Company and, if different, the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on
Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant understands that Participant may not be able to indemnify the
Company for the amount of any income tax not collected from or paid by
Participant within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs as it may be considered to be
a loan and therefore, it may constitute a benefit to Participant on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. Participant understands that Participant will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying to the Company and/or the
Employer (as appropriate) the amount of any NICs (including Employer NICs, as
defined below) due on this additional benefit, which may also be recovered from
Participant by any of the means referred to in Section 6 of the Agreement.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the vesting of the RSUs, Participant agrees to accept any
liability for secondary Class 1 NICs which may be payable by the Company and/or
the Employer in connection with the RSUs and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without limitation to the foregoing,
Participant agrees to execute a joint election with the Company, the form of
such joint election being formally approved by HMRC (the “Joint Election”), and
any other required consent or election. Participant further agrees to execute
such other joint elections as may be required between Participant and any
successor to the Company and/or the Employer. Participant further agrees that
the Company and/or the Employer may collect the Employer NICs from Participant
by any of the means set forth in Section 6 of the Agreement.






--------------------------------------------------------------------------------




If Participant does not enter into a Joint Election prior to the vesting of the
RSUs or if approval of the Joint Election has been withdrawn by HMRC, the RSUs
shall become null and void without any liability to the Company and/or the
Employer.




--------------------------------------------------------------------------------




SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding participation in the ServiceNow, Inc. 2012 Equity Incentive Plan (the
“Plan”) in a separate written statement.


This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your restricted stock unit (“RSU”) grant
are described in detail in the Plan, the Notice of Global Restricted Stock Unit
Award (the “Notice”), the Global Restricted Stock Unit Award Agreement (the
“Agreement”) and the applicable country-specific supplement, which have been
made available to you.


1.
Date of grant of unfunded right to receive stock upon satisfying certain
conditions



The grant date of your RSUs is the date that the Company approved a grant for
you, which is set forth in the Notice.


2.
Terms or conditions for grant of a right to future award of stock



Only persons identified in Section 3 of the Plan are eligible to participate in
the Plan. The grant of RSUs under the Plan is offered at the sole discretion of
the Company and is intended to achieve the purposes identified in Section 1 of
the Plan, including (among other things) encouraging share ownership in the
Company by employees of the Company and any parents and subsidiaries that exist
now or in the future. The Company may decide, in its sole discretion, not to
make any RSU grants to you in the future. Under the terms of the Plan, the
Agreement and the applicable country-specific supplement, you have no
entitlement or claim to receive future RSU grants or awards in lieu of RSUs.


3.
Vesting Date or Period



Generally, your RSUs will vest over a number of years, as provided in your
Notice. Your RSUs shall be converted into an equivalent number of shares of the
common stock of the Company upon vesting.


4.
Exercise Price



No exercise price is payable upon the vesting of your RSUs and the issuance of
shares of the Company’s common stock to you in accordance with the vesting
schedule described above.


5.
Your rights upon termination of employment



The treatment of your RSUs upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan, the Agreement and the applicable country-specific supplement are more
favorable to you than Sections 4 and 5 of the Stock Option Act. If the terms
contained in the Plan, the Agreement and the applicable country-specific
supplement are more favorable to you, then such terms will govern the treatment
of your RSUs upon termination of employment.


6.
Financial aspects of participating in the Plan



The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.




--------------------------------------------------------------------------------










SERVICENOW, INC.
225 Lawson Lane
Santa Clara, CA 95054
U.S.A.




--------------------------------------------------------------------------------




SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om deltagelse i ServiceNow,
Inc.’s incitamentsordning - 2012 Equity Incentive Plan (“Planen”).


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af restricted stock unit
(“RSU”) er nærmere beskrevet i Planen, Notice of Global Restricted Stock Unit
Award (“Meddelelsen”), Global Restricted Stock Unit Award Agreement (“Aftalen”)
og det gældende landespecifikke tillæg, som du har modtaget.


1.
Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod
opfyldelse af visse betingelser



Tidspunktet for tildeling af RSU er den dato, hvor Selskabet godkendte din
tildeling som anført i Meddelelsen.


2.
Kriterier og betingelser for tildeling af retten til senere at få tildelt aktier



Kun de i Planens pkt. 3 anførte personer kan deltage i Planen. Tildelingen af
RSU i henhold til Planen sker efter Selskabets eget skøn med henblik på at
gennemføre de i Planens pkt. 1 anførte formål, herunder bl.a. at tilskynde
medarbejdere i Selskabet samt dets nuværende og fremtidige datterselskaber og
moderselskab til at eje aktier i Selskabet. Selskabet kan frit vælge ikke at
tildele dig RSU fremover. I henhold til Planen, Aftalen og det gældende
landespecifikke tillæg har du ikke nogen ret til eller noget krav på fremover at
få tildelt RSU eller modtage øvrige tildelinger stedet for RSU.


3.
Modningstidspunkt eller -periode



Dine RSU modnes som udgangspunkt over en årrække som anført i Meddelelsen. På
modningstidspunktet konverteres dine RSU til et tilsvarende antal ordinære
aktier i Selskabet.


4.
Udnyttelseskurs



Der betales ingen udnyttelseskurs i forbindelse med modning af dine RSU og
Selskabets udstedelse af ordinære aktier til dig i overensstemmelse med den
ovenfor beskrevne modningstidsplan.


5.
Din retsstilling i forbindelse med fratræden



Dine RSU vil i tilfælde af din fratræden blive behandlet i overensstemmelse med
Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i Planen, Aftalen og det
gældende landespecifikke tillæg er mere fordelagtige for dig end
Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i Planen, Aftalen og det
gældende landespecifikke tillæg er mere fordelagtige for dig, vil disse
bestemmelser være gældende for, hvordan dine RSU behandles i forbindelse med din
fratræden.


6.
Økonomiske aspekter ved at deltage i Planen



Tildelingen af RSU har ingen umiddelbare økonomiske konsekvenser for dig.
Værdien af RSUs indgår ikke i beregningen af feriepenge, pensionsbidrag eller
øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier er
ukendt og kan ikke forudsiges med sikkerhed.










--------------------------------------------------------------------------------




SERVICENOW, INC.
225 Lawson Lane
Santa Clara, CA 95054
U.S.A.




--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
ISRAEL


If you have not already executed a Section 102 Capital Gains Award Confirmation
Letter (“Confirmation Letter”) in connection with grants made under the Israeli
Subplan to the 2012 Equity Incentive Plan (the “Plan”), you must print, sign and
deliver the signed copy of this Confirmation Letter within 45 days to the
Trustee at the following address and the attention of: Vicky Harman, Account
Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan, 52520
Israel. If the Trustee does not receive the signed Confirmation Letter within 45
days, the stock options and/or restricted stock units will not qualify for
preferential tax treatment.


Section 102 Capital Gains Award Confirmation Letter


I hereby confirm and agree that the stock options and/or restricted stock units
granted to me by ServiceNow, Inc. (the “Company”) under the Israeli Subplan to
the Plan that have been designated by the board of directors (or a committee
thereof) of the Company as awards subject to the “Capital Gains Track”,
according to Section 102(b)(2) and 102(b)(3) and the Income Tax Rules issued
thereunder (“Section 102”) of the Israel Income Tax Ordinance (the “Awards”),
shall be subject to the terms and conditions of the “Capital Gains Track” set
forth in said Section 102 and shall be held by ESOP Management and Trust
Services Ltd. as trustee (the “Trustee”) in accordance with the requirements of
Section 102 (the “Holding Period”).


I hereby declare that:


1.
I understand and accept the provisions of Section 102 and the “Capital Gains
Track” as they apply to Awards.



2.
Subject to the provisions of Section 102, I hereby confirm that I shall not sell
and/or transfer the Awards, or any shares or additional rights associated with
the Awards, before the “end of the Holding Period” (as defined in Section 102).
In the event that I shall elect to sell or release the shares or additional
rights, as the case may be, prior to the “end of the Holding Period,” the
provisions of Section 102 shall apply and the applicable tax consequences shall
be borne solely by me.



3.
I understand that the grant of Awards is subject to the receipt of all required
approvals from Israeli tax authorities and compliance with the requirements of
Section 102.



4.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee.



5.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisers before signing this confirmation letter.



6.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgements and undertakings herein with respect to such
specific Award.



Name of Employee: ___________________


Employee ID : _______________________


Signature: ___________________________


        








--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
UNITED KINGDOM


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive restricted
stock units (“RSUs”) pursuant to the 2012 Equity Incentive Plan (the “Plan”),
and



B.
ServiceNow, Inc., 2225 Lawson Lane, Santa Clara, CA 95054, U.S.A. (the
“Company”), which may grant RSUs under the Plan and is entering into this
Election on behalf of the Employer.



1.Introduction


1.1
This Election relates to all RSUs granted to the Employee under the Plan on or
after June 18, 2012, up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the RSUs:



(i)
the acquisition of securities pursuant to restricted stock units (within section
477(3)(a) of ITEPA);



(ii)
the assignment (if applicable) or release of the restricted stock units in
return for consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the restricted stock units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the
restricted stock units (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the RSUs pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.







--------------------------------------------------------------------------------




1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.The Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the RSUs, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the RSUs, such amount to be paid in sufficient time to enable the Company to
make payment to HMRC by the due date; and/or



(v)
through any other method as set forth in the applicable RSU agreements entered
into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the RSUs until full
payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to HMRC on behalf of the
Employee within 14 days after the end of the UK tax month during which the
Chargeable Event occurs (or within 17 days if payments are made electronically).



4.Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;





--------------------------------------------------------------------------------






(iii)
on the date HMRC withdraws approval of this Election; or



(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
RSUs to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.





Acceptance by the Employee


The Employee acknowledges that by accepting the RSUs where indicated on the
Fidelity award acceptance page, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                        [insert name]
    
Position                    [insert position]










--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194



























